F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                                   PUBLISH
                                                                  September 15, 2005
                  UNITED STATES COURT OF APPEALS
                                                                 PATRICK FISHER
                                                                           Clerk
                               TENTH CIRCUIT




UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.
                                            Nos. 04-1188, 04-1157, 04-1148,
                                                 04-1168, 04-1161, 03-1513,
WILLIE JAMES SMALL, ALVIN
                                                 04-1201, 04-1503
GREEN, a/k/a MEL DOG,
THEOLIAN LLOYD, SAMMY LEE
WOODS, GEORGE MELVIN
MURRAY, TOMMY JONES,
DWAYNE VAN DYKE, DAWAN
EUGENE SMITH,

             Defendants-Appellants.




                Appeal from the United States District Court
                        for the District of Colorado
                          (D.C. No. 01-CR-214-D)


Matthew C. Golla, Assistant Federal Public Defender (Raymond P. Moore,
Federal Public Defender, John T. Carlson, Research and Writing Attorney, with
him on the briefs), Denver, Colorado, for Defendant-Appellant Willie James
Small.

Michael G.A. Williams, Denver, Colorado, for Defendant-Appellant Alvin Green,
a/k/a/ Mel Dog.

John Henry Schlie, Law Office of John Henry Schlie, P.C., Centennial, Colorado,
for Defendant-Appellant Theolian Lloyd.
Wade H. Eldridge, Wade H. Eldridge, P.C., Denver, Colorado, for Defendant-
Appellant George Melvin Murray.

Robert T. McAllister, Robert T. McAllister, P.C., Denver, Colorado, for
Defendant-Appellant Tommy Jones.

James C. Murphy, Assistant United States Attorney (John W. Suthers, United
States Attorney, William J. Leone, Acting United States Attorney, Kathleen
Tafoya, Assistant United States Attorney, Guy Till, Assistant United States
Attorney, with him on the briefs), Denver, Colorado, for Plaintiff-Appellee.

Submitted on the briefs:

Ronald Gainor, Longmont, Colorado, adopted Defendant-Appellant Willie
Smalls’ brief, for Defendant-Appellant Sammy Lee Woods.

Dennis W. Hartley, Dennis W. Hartley, P.C., Colorado Springs, Colorado, for
Defendant-Appellant Dwayne Van Dyke.

Frank Moya, Denver, Colorado, for Defendant-Appellant Dawan Eugene Smith.



Before MURPHY, McWILLIAMS, and HARTZ, Circuit Judges.


MURPHY, Circuit Judge.


I.    INTRODUCTION

      Defendants-appellants Willie Small, Alvin Green, Theolian Lloyd, Sammy

Lee Woods, George Murray, and Tommy Jones were convicted in United States

District Court for the District of Colorado of various drug offenses arising out of

a large-scale crack cocaine distribution conspiracy operating in the Denver area.

Defendants-appellants Dwayne Van Dyke and Dawan Eugene Smith pleaded

                                         -2-
guilty to offenses arising out of the same drug conspiracy. Appellants now appeal

various aspects of their convictions and sentences. This court previously

consolidated the appeals of Small (No. 04-1188), Green (No. 04-1157), Lloyd

(No. 04-1148), Woods (No. 04-1168), Murray (No. 04-1161), and Van Dyke (No.

04-1201). We now further consolidate the appeals of Jones (No. 03-1513) and

Smith (No. 04-1503) with the above cases and affirm the convictions and

sentences of all appellants except for Murray. As to Murray, this court remands

the case for resentencing in accordance with the Supreme Court’s opinion in

United States v. Booker, 125 S. Ct. 738 (2005). 1

II.   BACKGROUND

      In September 2000, FBI Special Agent Todd Wilcox of the Metro Gang

Task Force (“Task Force”) received information from an informant that

defendant-appellant Willie Small was engaged in the large-scale distribution of

crack cocaine in the Denver metropolitan area. Between September 2000 and

January 2001, Wilcox directed the informant to conduct nine controlled purchases

of crack cocaine from Small and his associates while wearing a body wire.

Wilcox utilized the informant until her identity was revealed in an unrelated case.


      1
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ requests in United States v. Van Dyke (No. 04-
1201), and United States v. Smith (No. 04-1503), for a decision on the briefs
without oral argument. Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). As to these
two appeals, the case is therefore ordered submitted without oral argument.

                                        -3-
The informant was then moved out of state and no longer used in the

investigation.

      Over the next several months, the Task Force continued to investigate

Small’s organization using other investigative techniques, including visual

surveillance, video cameras, pen registers, and trap-and-trace devices. On March

28, 2001, Wilcox applied for a wiretap on Small’s cellular phone pursuant to Title

III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C.

§§ 2510-2522. The affidavit in support of the wiretap application consisted of an

exhaustive 100-page summary of the investigation, setting forth the reasons why

the investigative techniques used by the Task Force up to that point were unable

to meet the investigation’s objectives. A United States district judge granted the

application, and on April 20, 2001, also authorized a second wiretap on Small’s

home phone. The district judge subsequently extended the cellular phone wiretap

twice on April 27, 2001, and May 25, 2001, and extended the home telephone

wiretap once on May 18, 2001. The wiretaps remained in place until the close of

the investigation in June, 2001. The FBI then simultaneously executed numerous

search and arrest warrants against suspected members of the drug conspiracy.

      Small, Green, Lloyd, Woods, Murray, Jones, Van Dyke, Smith, and

nineteen other co-defendants were charged in a seventy-seven count second

superseding indictment filed in United States District Court for the District of


                                         -4-
Colorado. Count I of the indictment charged most of the defendants, including all

appellants in this case, with conspiracy to distribute and possess with intent to

distribute crack cocaine weighing more than fifty grams, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A)(iii), and 21 U.S.C. § 846. The remainder of the counts

charged individual defendants with various other drug, weapons, and money

laundering offenses.

      Defendants moved to suppress the evidence obtained pursuant to the court-

ordered wiretaps. After five days of evidentiary hearings, the district court

denied the motions. Most of the defendants, including appellants Van Dyke and

Smith, then pleaded guilty in exchange for a dismissal of some of the charges

against them. Van Dyke pleaded guilty to possession with intent to distribute

more than fifty grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(iii). He was sentenced to 175 months’ imprisonment. Smith pleaded

guilty to use of a telephone to facilitate a drug felony in violation of 21 U.S.C.

§ 843(b). He was sentenced to forty-eight months’ imprisonment, the statutory

maximum sentence.

      Green, Lloyd, Woods, Murray, and other co-defendants filed motions for

separate trials in the district court. After a hearing, the court denied the motions.

The court did, however, order a separate trial for Jones. Jones waived his right to

a trial by jury and was tried in a two-day bench trial at which the government


                                          -5-
introduced evidence from the wiretaps on Small’s telephones. The court found

Jones not guilty of conspiracy, but guilty of using a telephone to facilitate a drug

felony, and aiding and abetting the distribution of more than five grams of crack

cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), and 18 U.S.C. § 2.

He was sentenced to concurrent 140-month and 48-month sentences.

      The remaining seven defendants, including appellants Small, Green, Lloyd,

Woods, and Murray, were tried together in a jury trial lasting from September 22,

2003, to November 13, 2003. Small, Green, Lloyd, and Woods were convicted on

Count I as well as on other drug charges. Murray was acquitted on Count I but

convicted of distribution and possession with intent to distribute more than five

grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii),

and use of a telephone to facilitate a drug felony.

      Because Small and Green each had at least two prior felony drug

convictions, they were sentenced to mandatory terms of life imprisonment on

Count I pursuant to 21 U.S.C. § 841(b)(1)(A). Lloyd and Woods each had one

prior felony drug conviction and were sentenced to the statutory minimum term of

240 months’ imprisonment on Count I pursuant to the same provision. All four of

these defendants also received concurrent sentences on their remaining counts of

conviction. Murray, who was acquitted on Count I, was sentenced to concurrent

sentences of 150 months and 48 months.


                                          -6-
III.   DISCUSSION

       A.    Motions to Suppress

             1.    Franks Challenges

       To obtain a wiretap pursuant to Title III of the Omnibus Crime Control and

Safe Streets Act of 1968, the government must follow special procedures set forth

in 18 U.S.C. §§ 2510-2522. See United States v. Green, 175 F.3d 822, 828 (10th

Cir. 1999). One requirement of the statute is that the government must present a

written application to a federal judge establishing that the wiretap is necessary.

18 U.S.C. § 2518(1); Green, 175 F.3d at 828. Before granting the application, the

judge must find that the affidavit establishes necessity by showing that “normal

investigative procedures have been tried and have failed or reasonably appear to

be unlikely to succeed if tried or to be too dangerous.” 18 U.S.C. § 2518(3)(c);

Green, 175 F.3d at 828.

       Small, Green, Lloyd, Woods, and Jones argue that the issuing judge’s

finding of necessity was tainted by inaccurate and misleading statements in

Special Agent Wilcox’s wiretap application and supporting testimony. This court

reviews alleged misrepresentations and omissions in a wiretap application under

the standard for challenges to search warrants developed by the Supreme Court in

Franks v. Delaware, 438 U.S. 154, 155-56 (1978). See Green, 175 F.3d at 828.

Under this standard, the defendant must show that any misstatements were made


                                         -7-
knowingly, intentionally, or recklessly, and that the erroneous information was

material to the district court’s finding of necessity. Id. The defendant bears the

burden of overcoming the presumption that the district court’s wiretap

authorization was proper. Id. at 828-29.

      In response to appellants’ allegations of inaccuracies, the district court held

five days of hearings before issuing a written order denying the motions. See

United States v. Small, 229 F. Supp. 2d 1166, 1208 (D. Colo. 2002). The court

concluded that the allegedly false statements identified by appellants were either

not inaccurate or were not made intentionally or with reckless disregard for the

truth. Id. at 1191-1203. The court further concluded that the identified

statements were not material to the issuing court’s finding of necessity. Id. This

court reviews the district court’s factual findings for clear error and its legal

rulings de novo. Green, 175 F.3d at 829.

             a.     Small’s Profits from Drug Sales

      Appellants first argue that Wilcox’s affidavit incorrectly stated that Small

earned $18,000 per week selling crack cocaine. Wilcox derived the $18,000

figure from a taped conversation between Small and the confidential informant in

which he believed he heard that figure used. At the suppression hearing,

however, Wilcox admitted that his understanding of the conversation was




                                           -8-
incorrect. The government now concedes that what Small actually said was, if he

could sell eighteen ounces of crack cocaine per week, he could make $7000. 2

      Appellants contend that the error must have been intentional or reckless

because the tape was so unclear that Wilcox could not possibly have believed that

he understood what Small was saying. After listening to the recorded

conversation, the district court concluded that the tape was “well-nigh

incomprehensible.” Small, 229 F. Supp. 2d at 1191 n.7. 3 The court further found,

however, that Wilcox verified the contents of the conversation with the

confidential informant prior to including the information in the affidavit. Id. at

1191. The court therefore concluded that Wilcox “was, at most, negligent or

committed an innocent mistake by including the $18,000 figure.” Id. In light of

the fact that Wilcox’s understanding of the tape’s meaning was corroborated by

the informant’s first-hand account of the conversation, the district court’s

conclusion that Wilcox merely committed an innocent mistake was not clearly

erroneous.

      Appellants attempt to discredit Wilcox’s explanation by pointing to the

testimony of the confidential informant, who stated she could not remember


      2
       Appellants challenge even this reduced figure, arguing that the tape is
insufficiently clear to understand what Small actually said.
      3
       Appellants nevertheless admit that “it is perhaps possible to hear Mr.
Small say something like ‘I do 18 a week.’”

                                         -9-
verifying the $18,000 figure with Wilcox. The mere fact that the informant could

not remember the exact content of her conversation with Wilcox, however, does

not in any way contradict Wilcox’s testimony. The informant instead attributed

her inability to recall her conversation with Wilcox to the significant time that

had elapsed since that meeting. Furthermore, the district court found Wilcox’s

testimony credible, and declined the government’s offer to present the testimony

of two police officers who witnessed the informant’s conversation because it

concluded that such testimony was unnecessary. Credibility determinations are

uniquely “within the province of the district court” and are not subject to question

here. United States v. Jurado-Vallejo, 380 F.3d 1235, 1238 (10th Cir. 2004)

(quotation omitted). 4

      Appellants further argue that Wilcox misled the district court by

representing that the size of Small’s drug organization had been corroborated by



      4
        Appellants stress that Wilcox did not remove the erroneous $18,000 figure
before submitting his affidavit for the second wiretap and the affidavits for
extensions of both the first and second wiretaps, despite the fact that the evidence
gathered by that time did not support the assertion that Small was distributing
such large quantities of crack cocaine. The district court found, however, that
Wilcox’s failure to remove the figure was neither intentional nor reckless.
Wilcox stated in his affidavits in support of the wiretap extensions and testified at
the suppression hearing that Small had complained that he was experiencing a
slowdown in his business. For this reason, it would not have been surprising to
see a smaller than expected quantity of drugs being dealt by Small. Appellants
cite no evidence to disprove the veracity of Wilcox’s explanation. Accordingly,
the district court’s finding was not clearly erroneous.

                                         -10-
the confidential informant’s controlled purchases of crack cocaine. Appellants

cite the following exchange that occurred in an in camera meeting regarding the

application for the first wiretap order:

             THE COURT: What you indicate in this affidavit is that this is
      a very large operation involving literally millions of dollars.
             AGENT WILCOX: Based on what he has told our informant,
      which is corroborated by the amount of crack that we have purchased
      using the confidential informant, he’s on parole, and he’s still
      generating a whole lot of money distributing crack cocaine.

Appellants argue that Wilcox’s response to the court’s question suggested that the

informant’s purchases of crack cocaine corroborated the fact that Small’s drug

organization “involved literally millions of dollars,” when in fact the informant

purchased a much smaller amount of drugs from Small.

      Appellants’ interpretation of Wilcox’s statement is not supported by the

record. Wilcox told the district court only that the informant’s controlled

purchases corroborated that Small was generating “a whole lot of money”

distributing crack cocaine, a fact that was undoubtedly true. See Small, 229 F.

Supp. 2d at 1199 (concluding that Small was “a large scale distributor of crack

cocaine”). Wilcox never claimed that the informant personally purchased huge

quantities of drugs from Small, and any such inference from Wilcox’s statements

would have been unwarranted. In fact, the affidavit set forth the specific

quantities of crack cocaine purchased by the informant and the district court was

therefore fully able to evaluate the extent to which the purchases corroborated the

                                           -11-
size of Small’s drug organization. Because nothing in Wilcox’s statement was

false, the district court did not err in denying the motion to dismiss on this

ground. 5

             b.     The Value of Small’s Mercedes-Benz

      Appellants argue that Wilcox’s affidavit misleadingly alleged that Small’s

1992 Mercedes-Benz had “an original purchase price of $93,500.” Although

appellants concede that this statement was literally true, they claim it was

misleading because Small purchased the car used and on credit for significantly

less than that amount. The affidavit, however, noted that the car was a 1992

model year, so any reasonable reader would have assumed that it was no longer

worth its original purchase price at the time the affidavit was filed in 2001.

Furthermore, there is no reason to think that the price Small originally paid for his

car was in any way material to the district court’s finding that the wiretap was

necessary. The identified statement in the affidavit merely related the results of

FBI records checks related to Small. The district court therefore did not err in

rejecting this argument.



      5
        Jones also argues that the affidavit deceptively omitted the fact that asset
searches did not reveal substantial assets in Small’s name. As noted by the
district court, however, the affidavit accurately mentions the only result of an
asset search involving Small, which was the information relating to the original
purchase value of Small’s Mercedes-Benz. Jones does not identify any other asset
searches conducted by the government that were omitted from the affidavit.

                                          -12-
            c.     Threats to the Informant’s Safety

      Appellants next argue that Wilcox misled the court into believing that the

confidential informant was physically at risk from Small. They cite the following

in-chambers exchange:

             THE COURT: Is there actual physical danger to your–to your
      informant or to the people that are involved here that you would hope
      to use as confidential sources?
             AGENT WILCOX: Definitely. The one confidential informant
      has been moved out of state, so at least temporarily, for now, nobody
      knows where he is–or she is. But as stated in the affidavit, Willie
      Small told the informant that–or words to the effect that why he only
      deals with a close-knit group of people is because, you know,
      he’s–he’s been arrested before and he wants to know of the person,
      whoever it is, that may, you know, inform on him. And the
      implication was so he would know who they are so he could do
      something about it.

Appellants claim that Wilcox’s statements suggested that the informant was

moved out of state due to threats from Small, when in fact she was moved for

reasons unrelated to the Small case.

      The affidavit, however, is not misleading because it clearly states that the

informant was moved because her identity had been disclosed in a separate case.

Nothing in Wilcox’s statements in chambers contradicts the affidavit on this

point. Nor did Wilcox ever state or imply that there were any actual threats from

Small against the informant. His statement to the judge was limited to an

assertion that Small had told the informant he had been arrested before, and that if

anyone informed on him he wanted to know who that person was. The fact that

                                        -13-
Small made this statement was also contained in the affidavit and is not disputed

by appellants. Wilcox interpreted Small’s statement as an implied threat against

anyone who informed against him, but the district court, supplied with all relevant

information, was free to disagree with Wilcox’s interpretation.

      Appellants contend Wilcox’s statement was contradicted by the informant’s

later testimony that she did not feel threatened by Small. Although the informant

did testify to this effect, she also recognized that she would have been in danger

if her identity as an informant was ever disclosed to Small. Based on this

testimony, the district court concluded:

      While [the informant] denied having received a specific threat of
      actual harm from Defendant Small or his associates during the time
      she was an informant, she also indicated she had significant general
      fear that someone, including Defendant Small and his associates,
      might seek to harm her if they discovered she was an informant.
      Indeed, so great was [the informant’s] concern about possible
      recriminations or harm that she was the one to initiate a discussion of
      the topic with Government agents.

Small, 229 F. Supp. 2d at 1196 (citation omitted). The district court’s conclusion

on this point was not clearly erroneous, and the court therefore did not err in

concluding that Wilcox’s statements were neither deceptive nor misleading.

             d.    The Feasibility of Introducing an Undercover Agent or
                   Informant

      Jones argues that the government exaggerated the difficulty of introducing

an undercover agent or a second informant into Small’s drug organization. In


                                           -14-
particular, Jones argues that (1) Wilcox failed to inform the court that the

confidential informant had known Small for several years prior to the

investigation and therefore could have been used to introduce an undercover agent

or informant to Small; and (2) the affidavit did not inform the court that African-

American officers could have been used to infiltrate Small’s organization. Jones

contends that these alleged omissions undermine the government’s showing of

necessity because they falsely imply that traditional investigative techniques

would have been ineffective.

      In his first affidavit, Wilcox stated that he had considered the possibility of

placing an undercover agent, but rejected this possibility because any evidence

obtained would have been duplicative of evidence gathered by the confidential

informant. As noted by the district court, “[d]espite [the informant’s] dealings

with the inner circle of Defendant Small’s Organization, [she] was not able to

describe the full scope of the Organization nor was she able to provide

investigators with any knowledge of the Organization’s suppliers.” Id. at 1181.

The government is not required to attempt to introduce other agents or informants

in a case where this technique is unlikely to produce any additional evidence. See

United States v. Bennett, 219 F.3d 1117, 1122 (9th Cir. 2000) (noting that the

wiretapping statute “does not mandate the indiscriminate pursuit to the bitter end




                                         -15-
of every non-electronic device . . . to a point where the investigation becomes

redundant or impractical” (quotation omitted)).

      In addition, the affidavit stated that Small was reluctant to engage in drug

transactions with people he did not know, and once became angry when a third

party attempted to introduce him to a stranger. According to Wilcox, the

informant told him “it was common knowledge in the dope community that if you

purchase narcotics from Small and want to continue purchasing narcotics from

him you don’t bring anyone new to meet with him.” For this reason, when the

government asked the confidential informant whether she would be willing to

introduce an undercover agent or additional informant to Small, she refused to do

so. Jones has failed to establish that the identified omissions from the affidavit in

any way undermine the government’s position that introducing another officer or

informant would have been both unnecessary and unreasonably difficult.

      Jones further argues that the affidavit falsely stated that two members of

the conspiracy, Dachaun Davis and Keyonna Davis, could not be “flipped”

because they were Small’s children, when in fact they were not his children. The

district court addressed this argument and concluded that it was specious. Small,

229 F. Supp. 2d at 1198. As noted by the district court, Wilcox informed the

judge prior to issuance of the first wiretap order that although Small referred to

Dachaun and Keyonna Davis as his son and daughter, he did not specifically know


                                         -16-
the nature of their relationship with Small. The court further noted that “the

record is replete with instances where Defendant Small referred to Dachaun and

Keyonna Davis as his son and daughter.” Id. Jones does not attempt to explain

how the district court’s findings on this point were clearly erroneous.

             e.    Omission of Certain Evidence

      Jones argues that the affidavit omitted the results of several additional

investigative techniques used by the government. He contends that the affidavit:

(1) failed to report any of the results or lack of results obtained from the use of

video surveillance of the area outside Small’s home; and (2) omitted the names of

twenty individuals identified through the use of the pen register and trap-and-

trace devices. He also contends that the affidavit falsely stated that trash runs

could not be employed in the investigation because “[s]urveillance has not seen

any of the known participants in the Small organization actually take the trash to

one of the dumpsters,” when in fact surveillance video revealed one instance in

which Small discarded trash in a dumpster.

      Jones fails to identify any evidence obtained or potentially obtainable from

these investigative techniques that would have obviated the need for a wiretap.

Wilcox’s affidavit asserted that surveillance techniques, although useful, were

insufficient to identify all the members of the drug conspiracy or to locate Small’s

suppliers. It further asserted that pen registers and trap-and-trace devices were of


                                         -17-
limited usefulness because they could not identify the parties to the conversation

or differentiate between legitimate calls and calls for criminal purposes. Finally,

the affidavit stated that trash runs were considered and rejected because finding

traces of narcotics in the trash, the most likely kind of evidence to be obtained

from this investigative technique, “would not provide any additional useful

information that would lead to the full nature and scope of the drug conspiracy.”

Jones does not challenge the affidavit’s asserted limitations on the utility of any

of these investigative techniques. He has therefore failed to demonstrate that the

alleged omissions and inaccuracies in any way undermined the district court’s

finding of necessity.

             2.     Other Challenges to the Wiretap Application

             a.     Oath or Affirmation Requirement

      The wiretap statute requires that an application for a wiretap order “shall be

made in writing upon oath or affirmation.” 18 U.S.C. § 2518(1). Defendant-

appellant George Murray argues that the wiretap application did not conform to

this requirement because the government submitted an unsworn courtesy copy of

the materials in support of the application to the authorizing judge the day before

the scheduled hearing on the application. The final version was submitted to the

judge at the hearing the following day. Murray alleges that in approving the

wiretap application, the authorizing judge relied on the unsworn courtesy copy


                                         -18-
rather than the final version of the application. He argues that the judge’s

reliance on the unsigned courtesy copy does not satisfy the “oath or affirmation”

requirement of § 2518(1). See id. § 2518(10)(a)(ii).

      Murray’s contention is meritless. Given that the government fully complied

with the oath or affirmation requirement by submitting a sworn final version of

the application, it is irrelevant that the government also submitted an unsworn

courtesy copy to the court. Furthermore, Murray’s contention that the judge

relied exclusively on the prior unsworn version in authorizing the wiretap is not

supported by the record. Although the judge did review the courtesy copy of the

application prior to the hearing, the judge also established at the hearing that the

two versions were substantially identical. In the few instances in which the

versions were different, the judge carefully reviewed the modifications prior to

making a decision on the order. The record is therefore clear that the district

court relied on the final version of the application in granting the wiretap order. 6


      6
       Murray notes that the courtesy copy is not in the record and alleges that it
was shredded by the government. He appears to insinuate that in doing so the
government may have concealed differences between the two versions of the
wiretap application that were never revealed to the issuing court. As the district
court noted, however, Murray has not explained how the final version of the
application was materially different from the courtesy copy. See United States v.
Small, 229 F. Supp. 2d 1166, 1205 (D. Colo. 2002). In light of the district court’s
determination that the two versions of the application were substantially identical,
and Murray’s failure to demonstrate that the court’s determination was clearly
erroneous, it is immaterial that the courtesy copy is not in the record. In addition,
                                                                        (continued...)

                                          -19-
             b.    Omission of the Authorizing Official

      Small argues in his opening brief that the wiretap statute requires

suppression of the wiretap evidence because the order granting the wiretap did not

identify “the person authorizing the application” as required by the wiretap

statute. 18 U.S.C. § 2518(4)(d). 7 Instead of naming a particular person as

required by the statute, the district court’s wiretap order noted only that the

necessary approval had come from “a duly designated official of the [United

States Department of Justice] Criminal Division.” In his reply brief, Small

concedes that this court’s decision in United States v. Radcliff disposes of this

argument. 331 F.3d 1153, 1160 (10th Cir. 2003). In Radcliff, this court held that

a failure to specifically name the authorizing official at the Department of Justice

did not warrant suppression of wiretap evidence because such an error

“constituted a technical defect that did not undermine the purposes of the statute

or prejudice Defendant.” Id. As in Radcliff, there is no dispute here that the

      6
        (...continued)
Murray has not shown that the final version of the application was in any way
legally deficient, and has therefore failed to demonstrate that any modifications
theoretically concealed by the government could have been material to the district
court’s finding of necessity.
      7
       The statute requires that the wiretap application must be authorized by
“[t]he Attorney General, Deputy Attorney General, Associate Attorney General, or
any Assistant Attorney General, any acting Assistant Attorney General, or any
Deputy Assistant Attorney General or acting Deputy Assistant Attorney General
in the Criminal Division specially designated by the Attorney General.” 18
U.S.C. § 2516(1).

                                         -20-
applications were authorized by an appropriate individual within the Department

of Justice and that this authorizing individual was identified by name in the

wiretap application. 8 The failure to name the official in the wiretap order itself

therefore did not result in prejudice to appellants. For this reason, Small is

correct that Radcliff effectively forecloses this argument on appeal.

      B.     Jury Issues

             1.    Motion for Mistrial or to Strike the Venire

      Green, Lloyd, and Murray argue that the district court erred in denying

defendants’ motion for a mistrial or for a new venire based on the statements of a

potential juror during voir dire. In response to the court’s question to the member

of the venire about whether he could be fair and impartial to both sides, the

venireperson responded “[p]erhaps.” He then stated:

      The drug industry is full of violence, tremendous amounts of
      violence, people are killed every day in this country due to [] the
      drug industry and [] its attributes, if you will.
              I also know that we have seven defendants here that have
      been–I make no judgment about them at this point, but that was
      culled down from 27, I believe, so there’s a larger group. . . .
              . . . I walked into this courtroom, I noticed there’s about ten
      large burly U.S. marshals in attendance with earphones, and I assume
      they’re probably armed. So my concern is over security. My security
      and the security of my family. . . . So I am going to have a concern
      if I feel at all that . . . my family could be put in jeopardy over my


      8
       The application identifies the authorizing official as John C. Keeney,
Deputy Assistant Attorney General of the Criminal Division, who had been
specially designated by the Attorney General.

                                         -21-
      decisions in this case. I am not prejudging anybody in the case, but
      if I were to judge and make a judgment that some people might not
      be happy with, I am concerned about safety.

      The district court asked the venireperson if he was saying that he was

“concerned that a U.S. marshal may pull out a gun and use it in the courtroom.”

The venireperson answered:

             I’m really not concerned about my safety here. But I am
      somewhat concerned about my safety leaving this. You know, people
      know me, they see me, they can, you know, they can certainly
      identify me, they can certainly find out where I live, what I do, where
      I work, that sort of thing. I know that my concern revolves around
      the fact that I know the drug industry is a huge industry, there’s a lot
      of money that changes hands in the drug industry. There’s a huge
      amount of violence, not just addicts, but people within the drug-
      selling industry shooting each other. And creating, you know, hugely
      violent situations. It may be the largest creator or cause of violence
      in our country today, and I don’t want to become part of it, to be
      quite honest with you.

      The court then reminded the venireperson about the presumption of

innocence, and inquired whether he had “already decided that the defendants are

guilty, even before [hearing] any evidence.” The venireperson replied:

             Absolutely not. If there is a[n] effect from my concerns, the
      effect would be probably to decide more in the favor of the defense
      in that I wouldn’t want to tick somebody off who might, you know,
      decide to act upon that situation.
             I don’t know these gentlemen. All I’m telling you, Your
      Honor, is that I know of the drug industry, I know it is huge, and I
      know it is violent. And I’m looking, I guess, for perhaps you to tell
      me that, you know, this doesn’t happen, these kinds of things don’t
      happen, . . . people don’t go after jurors if they are found guilty by a
      jury.


                                         -22-
      The court responded:

              Well, it’s not my role to assuage anyone’s concerns. If you
      have concerns, you have them. . . .
              . . . But I’m concerned that you may have some paranoia here
      that I can’t address and I’m concerned that you may somehow use
      that in an unfair way to reach a result not based on the evidence. The
      role of a juror is to base a decision solely on the evidence and to put
      aside all these factors that you apparently have in your head. Can
      you put those factors aside and base your decision in this case solely
      and exclusively on the evidence you hear in court and my instructions
      of law?

      The venireperson replied: “I believe so. And if I became concerned that

I’m getting some kind of indications that my safety might be at risk, I would tell

you about that at that time.” The court then stated:

      I want you to tell me this because if you don’t feel comfortable
      sitting in an environment such as this and if that discomfort somehow
      leads you to believe you couldn’t be fair and impartial, I want you to
      tell me that. And I guess that’s why I’m pushing you a little more on
      this.

To this, the venireperson answered: “I think at this point, yes, I can be fair and

impartial.” The district court then moved on to other issues.

      Based on this exchange, defense counsel moved for a mistrial and to strike

the venire on the ground that the potential juror’s statements had “tainted [the]

entire pool.” The district court denied the motion. The court did agree, however,

to defendants’ request to explain the presence of the marshals in the courtroom to

the venire. The court noted for the venire that “[t]he reason there are more U.S.

marshals present than most trials is that we have seven defendants on trial,” and

                                         -23-
admonished that “the existence of the U.S. marshals should not be construed,

interpreted by any of you as any indication that there’s violence about to occur in

the courtroom, or that there’s anything inherently violent about these defendants

or that there’s anything improper about it.” Appellants argue that the district

court erred in denying the motion and in failing to inquire regarding the effect of

the venireperson’s statement on the remaining panel members.

      The district court “has broad discretion in conducting the voir dire

examination” because it “is in the best position to judge the effect which improper

statements might have upon a jury.” United States v. Gibbons, 607 F.2d 1320,

1330 (1979). The court’s ruling on a motion for mistrial based on improper

statements during voir dire will therefore be disturbed only on a clear showing of

abuse of discretion. Id. In reviewing the district court’s decision, this court asks

whether the defendant’s right to a fair and impartial jury was violated by the

potentially prejudicial statement. Id. at 1331.

      The district court in this case did not abuse its discretion in denying

appellants’ motion for a mistrial or to strike the venire. Any prejudice that may

have resulted from the statement of the venireperson was adequately addressed by

the district court’s explanation of the presence of the marshals in the courtroom.

Nor did the district court abuse its discretion in declining to question the other

members of the panel. Although this court has sometimes cited the district


                                         -24-
court’s questioning of the remaining panel as a factor to consider in deciding

whether the district court abused its discretion, it has never required such

questioning after every potentially prejudicial statement. See United States v.

Black, 369 F.3d 1171, 1177 (10th Cir. 2004); see, e.g., United States v.

McKissick, 204 F.3d 1282, 1299-1300 (10th Cir. 2000) (concluding that the

court’s cautionary instruction was sufficient to cure any possible prejudice

resulting from the remarks of a venireperson). Defense counsel in this case did

not request questioning of the individual panel members, and expressed a desire

to avoid highlighting the exchange to the rest of the panel. 9 Especially in light of

defense counsels’ tactical decision not to request questioning of the panel, this

court cannot conclude that the district court abused its discretion in failing to do

so.

             2.     Failure to Question Jurors Regarding Potential Prejudice

      Green argues that his due process rights were violated when the district

court failed to question the jury regarding allegedly prejudicial issues overheard

by one of the jurors during a lunch break. The juror brought to the court’s

attention that she had overheard defense counsel speaking about the case and



      9
       Counsel at oral argument disclaimed any desire to have the remainder of
the panel questioned, stating that “if we had asked the court to inquire of the
other members of the panel how they felt, candidly, Your Honor, I thought we
would get in a deeper hole than we were already in.”

                                         -25-
using Green’s name. In questioning outside the presence of the rest of the jury,

the juror told the court: “I heard something about a gun. About somebody

wearing a suit for the last time. Something about the gun wasn’t found until after

they searched for the drugs or something to that manner.” She further admitted

telling at least two other jurors that she had overheard the conversation. The

following colloquy then occurred:

             THE COURT: Did you tell them anything about the specifics
      of what you overheard?
             JUROR: No, I did not.
             THE COURT: Okay. So to the extent you talked to a couple
      jurors, you just said you heard things, but didn’t tell them what you
      heard.
             JUROR: Correct.
             THE COURT: Are you sure about that?
             JUROR: Correct.

Later in the questioning, the court again brought up the subject of whether the

juror had related any of the content of what she had overheard to the other jurors:

            THE COURT: Did you say anything to the other jurors about
      the specifics of what you’ve shared with us right now?
            JUROR: No.

      After giving defense counsel the opportunity to question the juror, the court

decided in an “abundance of caution” that the juror should be excused. The court

denied, however, defense counsels’ requests to question other members of the jury

on what they knew about the overheard conversation. The court concluded that,




                                        -26-
based on the juror’s statements, the remainder of the jury had not been exposed to

any prejudicial information. The court stated:

      I’m not going to question the other two [jurors] because she said in
      several ways that she didn’t communicate this to anyone else. And
      there isn’t a basis in the record for me to ask anything of the other
      jurors what they heard. I believe this woman is being honest when
      she said all she said to the others is that she heard some things and
      didn’t tell them what it was. And that’s not enough for them to be
      tainted.

      This court reviews for abuse of discretion the district court’s decision on

how to handle allegations of juror misconduct or bias. United States v. Bornfield,

145 F.3d 1123, 1132 (10th Cir. 1998). In this case, the court took the

precautionary step of dismissing the juror in question. The court also gave

defense counsel the opportunity to examine the juror, who steadfastly maintained

that she had not related the content of the overheard conversation to any of the

other jurors. Given that there is absolutely no evidence that any prejudicial

information reached the remainder of the jury, the district court did not abuse its

discretion in denying defense counsels’ request to question the other jurors.

Similarly, in the absence of evidence that the jury was exposed to prejudicial

information, the district court did not abuse its discretion in failing to give a

cautionary instruction.

      C.     Motion to Sever




                                          -27-
      Defendant-appellant George Murray argues that the district court erred in

denying his motion to sever his trial from that of his co-defendants. He argues

that he was prejudiced by a joint trial with co-defendants who were alleged to

have been much more serious players in the drug conspiracy and who each had

multiple prior felony drug convictions. Murray contends that he was incarcerated

for the majority of the duration of the alleged conspiracy and purchased relatively

small quantities of crack cocaine compared to the other defendants.

      This court reviews the trial court’s denial of severance for an abuse of

discretion. United States v. Hack, 782 F.2d 862, 870 (10th Cir. 1986). “In

deciding on a motion for severance, the district court has a duty to weigh the

prejudice resulting from a joint trial of co-defendants against the expense and

inconvenience of separate trials.” Id. The preference in a conspiracy trial is that

persons charged together should be tried together. Id. at 871. To establish an

abuse of discretion, a defendant must make a strong showing of actual prejudice.

Id. at 870.

      Murray’s only argument that he was prejudiced is that the evidence against

his co-defendants was stronger than the evidence against him. Even assuming

this is true, however, “[n]either a mere allegation that defendant would have a

better chance of acquittal in a separate trial, nor a complaint of the ‘spillover

effect’ from the evidence that was overwhelming or more damaging against the


                                         -28-
co-defendant than that against the moving party is sufficient to warrant

severance.” Id. (citation omitted). Rather, to show prejudice a defendant must

show that “there is a serious risk that a joint trial would compromise a specific

trial right, or prevent the jury from making a reliable judgment about guilt or

innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993). Murray has not

made this showing. On the contrary, the jury’s acquittal of Murray of the

conspiracy charge demonstrates that it was capable of separating the evidence

against him from the evidence against his co-defendants. Furthermore, the

district court gave a limiting instruction, which the Supreme Court has sanctioned

as an alternative to the more drastic remedy of severance. Id. at 539. Because

Murray fails to demonstrate actual prejudice resulting from the district court’s

denial of his motion, he cannot show that the district court abused its discretion.




                                         -29-
      D.     Sufficiency of the Evidence

             1.    Alvin Green and Theolian Lloyd

      The jury convicted Small, Green, Lloyd, and Woods of Count I, which

charged the defendants with conspiracy to distribute and possess with intent to

distribute crack cocaine weighing more than fifty grams. On appeal, both Green

and Lloyd argue that there was insufficient evidence for the jury to convict them

of the conspiracy alleged in the indictment. In evaluating a sufficiency of the

evidence challenge to a charge of conspiracy:

      [T]he question whether there existed evidence sufficient to establish
      a single conspiracy is one of fact for the jury to decide. When
      reviewing the jury’s decision, we must view all of the evidence, both
      direct and circumstantial, in the light most favorable to the
      government, and all reasonable inferences and credibility choices
      must be made in support of the jury’s verdict.

United States v. Evans, 970 F.2d 663, 671 (10th Cir. 1992) (quotation omitted).

As this court noted in Evans, “the restrictive standard of review for a sufficiency

of the evidence question provides us with very little leeway” in conducting this

review of the evidence. Id.

      To prove conspiracy, the government must show: (1) that two or more

people agreed to violate the law, (2) that the defendant knew at least the essential

objectives of the conspiracy, (3) that the defendant knowingly and voluntarily

became a part of it, and (4) that the alleged co-conspirators were interdependent.

Id. at 668. Green and Lloyd argue only that the government failed to establish the

                                        -30-
fourth requirement, that of interdependence. Although the evidence at trial

showed that each defendant was involved in dealing crack cocaine with Small, “a

single conspiracy does not exist solely because many individuals deal with a

common central player.” Id. at 670. “What is required is a shared, single

criminal objective, not just similar or parallel objectives between similarly

situated people.” Id. On the other hand, “[a] defendant need not have knowledge

of all the details or all the members of the conspiracy and may play only a minor

role in the conspiracy.” United States v. Mendoza-Salgado, 964 F.2d 993, 1005

(10th Cir. 1992) (quotation omitted). The government need only prove by direct

or circumstantial evidence “that the defendant knew at least the essential

objectives of the conspiracy, and the defendant knowingly and voluntarily became

part of it.” Id. (quotation omitted).

      In Evans, this court examined a similar challenge to the sufficiency of the

evidence made by several defendants in a large drug conspiracy case. Evans, 970

F.2d at 668. In concluding that the evidence was sufficient to sustain the

convictions of three of the defendants, the court focused on evidence of frequent

drug transactions among the defendants and their co-conspirators, and evidence

that the defendants attended discussions related to drug sales. Id. at 672-73. The

court concluded that this evidence was sufficient to establish that the defendants

knew the nature of the criminal enterprise and shared its objective. Id. In


                                         -31-
contrast, the court found insufficient evidence as to one defendant because the

evidence showed only a single purchase of crack cocaine, without any indication

that the drugs were resold for profit, and because there was no evidence that the

defendant attended meetings where other drug transactions were discussed. Id. at

673. The court emphasized the relatively minor nature of the single drug

transaction, and noted that “proof of the existence of a buyer-seller relationship,

without more, is inadequate to tie the buyer to a larger conspiracy.” Id.

(quotation and alteration omitted).

      This court’s decision in Evans highlights the importance of two kinds of

evidence in evaluating a sufficiency of the evidence challenge to a drug

conspiracy conviction. First, evidence establishing that a defendant purchased

drugs on multiple occasions and for the purpose of resale, as opposed to a one-

time purchase for personal use, is an indication that the defendant was aware of

and shared common goals with the larger conspiracy. See id. As this court has

noted, “[w]here large quantities of narcotics are being distributed, each major

buyer may be presumed to know that he is part of a wide-ranging venture, the

success of which depends on performance by others whose identity he may not

even know.” United States v. Watson, 594 F.2d 1330, 1340 (10th Cir. 1979).

Second, evidence showing that the defendant attended meetings or was privy to




                                         -32-
information regarding the scope of the criminal conspiracy is also relevant for the

same reasons. Evans, 970 F.2d at 673.

             a.    Sufficiency of the Evidence as to Green

      Both kinds of evidence identified in Evans are present as to Green. The

trial evidence showed that Green was a major source of supply for Small’s drug

operation, that he traveled to California for the purpose of obtaining large

quantities of drugs for Small, and that Small was dependent on Green to supply

the operation. Evidence that a defendant is a major supplier of drugs is sufficient

in infer knowledge of the broader conspiracy. See United States v. Dickey, 736

F.2d 571, 584-85 (10th Cir. 1984). Furthermore, the evidence showed that Green

discussed the conspiracy’s drug sales with Small, and that he provided equipment

and assistance in converting the powder cocaine to crack cocaine. This evidence

suggests that Green was privy to information regarding the nature and objectives

of the criminal conspiracy. Based on this evidence, a jury could reasonably have

concluded that Green was interdependent with Small’s entire drug organization.

      Green argues that the evidence at trial established the existence of multiple

conspiracies rather than the single, overarching conspiracy alleged in Count I of

the indictment, and that his role in these separate conspiracies “is confusing, at

the very least.” He further argues that because there was evidence that Small

used more than one supplier, it would have been impossible for a reasonable jury


                                        -33-
to determine which of Small’s suppliers provided the cocaine Small eventually

distributed to his dealers on the street. As already established, however, Green

was a major source of supply for Small’s drug operation. The fact that all of

Small’s distributors may not have been aware of each other, and that some of the

drugs in the conspiracy may have come from other suppliers, is irrelevant to the

question whether Green knew the essential objectives of the conspiracy and

knowingly and voluntarily became part of it. As this court noted in United States

v. Harrison:

      The goals of all the participants need not be congruent for a single
      conspiracy to exist, so long as their goals are not at cross
      purposes. . . . [A] single conspiracy is not transformed into multiple
      conspiracies merely by virtue of the fact that it may involve two or
      more phases or spheres of operation, so long as there is sufficient
      proof of mutual dependence and assistance.

942 F.2d 751, 756 (10th Cir. 1991) (quotation and emphasis omitted).

      Although this court has said that two competing suppliers cannot be

considered part of the same conspiracy when the evidence shows that the

conspiracy could not utilize both suppliers simultaneously, the evidence in this

case did not show that Small used one supplier to the exclusion of all others. See

id. at 756-57. The existence of multiple dealers and suppliers does not show the

existence of separate conspiracies as long as the activities are aimed at a common

goal. United States v. Ailsworth, 138 F.3d 843, 851 (10th Cir. 1998). In this



                                        -34-
case, the evidence was sufficient to show that Green shared the common goal with

Small’s drug organization of distributing crack cocaine for profit.

             b.    Sufficiency of the Evidence as to Lloyd

      The evidence was also sufficient for the jury to convict Lloyd on the

conspiracy count. Testimony of Lloyd’s co-defendants established that Lloyd was

a frequent customer of Small’s and that he had purchased crack cocaine from him

on at least five to ten occasions. In addition, the jury found Lloyd guilty of two

independent purchases of fourteen grams of crack cocaine from Small, and Lloyd

does not contest that the evidence was sufficient to establish these purchases. A

jury reasonably could have concluded that Lloyd was not merely purchasing these

drugs for personal consumption, but was instead furthering the objectives of the

conspiracy by redistributing the drugs for profit. See United States v. Ivy, 83 F.3d

1266, 1285-86 (10th Cir. 1996). In one conversation intercepted by the FBI

wiretap, Small and Lloyd were caught discussing the possibility of Lloyd selling

drugs in a particular location. Trial evidence also indicated that Small would

“front” drugs to others, including Lloyd, an arrangement in which Small would

provide crack cocaine on credit in exchange for payment from proceeds realized

on sale. This kind of fronting arrangement strongly suggests that Lloyd was

expected to redistribute the fronted drugs for profit.




                                         -35-
      The evidence further showed that Lloyd had at least one conversation with

Small in which they talked about other crack cocaine dealers in Small’s

distribution network. 10 Although Lloyd may not have known all the dealers

working for Small, no such knowledge is required for a showing of

interdependence as long as Lloyd knew at least the essential objectives of the

conspiracy. See Mendoza-Salgado, 964 F.2d at 1005. The jury in this case could

reasonably have concluded from the intercepted telephone conversations that

Lloyd was at least aware of the essential objective of Small’s drug network. The

jury could further have concluded that he knowingly and voluntarily advanced

that objective by receiving and selling fronted drugs on behalf of Small. See

United States v. Roberts, 14 F.3d 502, 511 (10th Cir. 1993) (recognizing that

fronting creates a situation of mutual dependence because the seller’s ability to

front drugs is dependent on his receipt of money due). Taken together and in the




      10
        Lloyd argues that the drug dealers discussed in this conversation were not
convicted of being a part of the conspiracy charged in Count I of the indictment
and that one of the individuals discussed, Max Cooper, was acquitted of the
conspiracy charge. Even if Cooper was not a member of the conspiracy alleged in
the indictment, however, the content of the intercepted conversation indicates that
he was distributing drugs for Small. Furthermore, the jury did convict Cooper of
using a telephone to facilitate the drug conspiracy alleged in Count I. The jury
could therefore have concluded that Lloyd’s discussion of the activities of Cooper
and others was relevant evidence of his knowledge of the broader objective of the
conspiracy–that of distributing crack cocaine for profit.

                                        -36-
light most favorable to the government, this evidence was sufficient for a jury to

determine that Lloyd was interdependent with the rest of Small’s drug network.

             2.    Tommy Jones

      The district court found defendant-appellant Tommy Jones guilty after a

bench trial of using a telephone to facilitate a drug felony in violation of 21

U.S.C. § 843(b), and aiding and abetting the distribution of more than five grams

of crack cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), and 18

U.S.C. § 2. On appeal, Jones challenges his conviction under § 843(b), arguing

that it was not supported by sufficient evidence.

      The evidence at trial showed that Jones and his girlfriend Danya Drew

came to Denver together and were shortly thereafter arrested for reasons unrelated

to the present criminal prosecution. Jones gave Drew the last of his money to pay

for her bond, but Jones himself was not released because of an outstanding

warrant for a parole violation in California. Drew located Willie Small’s phone

number in Jones’ address book and called him to request money for a bus ticket to

California. Small refused to help, however, until he first heard from Jones.

      Later that day, Drew spoke to Jones on Small’s cellular phone, and the

conversation was captured on the FBI wiretap of that phone. Drew asked Jones,

“Would you tell Willie to, um, do something for me so I can make some money?”

Jones responded, “Um, yeah, put him on the phone.” When Small picked up the


                                         -37-
phone, Jones said that he needed “it” if he was sent “down there,” which the

district court interpreted to mean that Jones needed money if he was sent to the

Denver County Jail. Small offered to give Drew a quarter-ounce of crack cocaine

to sell, the proceeds of which could be used to put money into Jones’ jail account.

When Drew returned to the telephone, Jones asked her, “Hey, if he give you a

quarter, right . . . you be able to send me some money out to the county[?]” Drew

answered that she would “do anything” for Jones. Shortly after this conversation,

Small gave Drew a quarter ounce of crack cocaine. Instead of selling the cocaine

as promised, however, Drew and others smoked all the crack cocaine that night.

Based on the content of this conversation, the district court concluded that it was

Jones’ assent to Small’s proposal that resulted in Small giving the crack cocaine

to Drew.

      Jones argues that, because Drew smoked all the crack cocaine without

selling any of it, the evidence does not support his conviction for use of a

telephone to facilitate the distribution of crack cocaine in violation of § 843(b).

He cites United States v. Baggett, in which this court held that § 843(b) is not

violated when the drug distribution facilitated with the use of a telephone is

solely for the purpose of personal consumption. 890 F.2d 1095, 1097-98 (10th

Cir. 1989). The holding in Baggett, however, was predicated on the fact that the

drug possession facilitated in that case did not constitute a felony. Id. at 1097


                                         -38-
(citing 21 U.S.C. § 844(a)). Section 843(b) makes it unlawful “for any person

knowingly or intentionally to use any communication facility in committing or in

causing or facilitating the commission of any act or acts constituting a felony

under any provision of this subchapter.” 18 U.S.C. § 843(b) (emphasis added).

Because the simple possession at issue in Baggett was only a misdemeanor, it

could not be said that the defendant’s use of a telephone in that case facilitated a

felony. In contrast, possession of more than five grams of crack cocaine is

punishable by a maximum term of imprisonment of twenty years and thus

constitutes a drug felony. See 21 U.S.C. § 844(a); 18 U.S.C. § 3559(a)(3). The

evidence that Jones facilitated Drew’s possession of that quantity of crack cocaine

was for this reason sufficient for a jury to find a violation of § 843(b).

      E.     United States v. Booker

      Some of the appellants claim that the district court’s application of the

United States Sentencing Guidelines (“U.S.S.G.”) violated the Supreme Court’s

holding in United States v. Booker, 125 S. Ct. 738 (2005). In Booker, the

Supreme Court held that the Sixth Amendment requires that “[a]ny fact (other

than a prior conviction) which is necessary to support a sentence exceeding the

maximum authorized by the facts established by a plea of guilty or a jury verdict

must be admitted by the defendant or proved to a jury beyond a reasonable

doubt.” Id. at 756. The Booker remedial majority addressed the Sixth


                                          -39-
Amendment error resulting from mandatory application of the Guidelines by

severing the statutory section requiring district courts to sentence within the

Guidelines range. Id. at 756-57.

      There are two distinct types of sentencing errors that a court could make in

light of Booker. United States v. Gonzalez-Huerta, 403 F.3d 727, 731 (2005) (en

banc). A sentencing court could violate the Sixth Amendment “by relying upon

judge-found facts, other than those of prior convictions, to enhance a defendant’s

sentence mandatorily.” Id. Alternatively, “a sentencing court could err by

applying the Guidelines in a mandatory fashion, as opposed to a discretionary

fashion, even though the resulting sentence was calculated solely upon facts that

were admitted by the defendant, found by the jury, or based upon the fact of a

prior conviction.” Id. at 731-32. Appellants claim that the district court

committed both kinds of Booker error in sentencing them under the Guidelines.

             1.     Alvin Green and Theolian Lloyd

      Green and Lloyd argue that their sentences are in conflict with Booker

because the district court found facts by a preponderance of the evidence during

sentencing. Because neither appellant raised this claim in the district court, we

review only for plain error. Id. at 732. “Under that test, before an appellate court

can correct an error not raised at trial, there must be (1) error, (2) that is plain,

and (3) affects substantial rights.” United States v. Cotton, 535 U.S. 625, 631


                                          -40-
(2002) (quotations and alteration omitted). “If all three conditions are met, an

appellate court may then exercise its discretion to notice a forfeited error, but

only if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” Id. at 631-32 (quotation and alteration omitted).

      Both Green and Lloyd fail to satisfy the first prong of the plain-error test in

this case because the district court did not commit error under Booker. Both

sentences were the minimum permitted by statute given the quantity of drugs

found by the jury and appellants’ prior felony drug convictions. See 21 U.S.C.

§ 841(b)(1)(A)(iii). The quantity of drugs was alleged in the indictment and

found by the jury beyond a reasonable doubt. See United States v. Jones, 235

F.3d 1231, 1236-37 (10th Cir. 2000) (holding that drug quantities under § 841(b)

are essential elements of the offense that must be alleged in the indictment and

found by the jury). Although the district court did make additional findings

regarding Green’s possession of a firearm and the quantities of drugs attributable

to Lloyd for a determination of the sentencing range under the Guidelines, these

findings did not increase appellants’ sentences because in both cases the high end

of the final Guidelines range was below the statutory minimum sentence. 11


      11
         For this reason, Lloyd’s argument that the district court erred in finding
eighty-four grams of crack cocaine attributable to him is irrelevant. Because the
fifty grams required for imposition of the statutory minimum sentence was found
by the jury, Lloyd would have been subject to the same sentence even if the
                                                                        (continued...)

                                          -41-
Furthermore, this court has previously held that “the ‘fact’ of prior

convictions . . . need not be charged in an indictment and proven to a jury.”

United States v. Moore, 401 F.3d 1220, 1223 (10th Cir. 2005).

      Because the only facts necessary for appellants’ sentences were either

submitted to the jury or involved the fact of a prior conviction, the district court

did not commit constitutional Booker error. See Booker, 125 S. Ct. at 756; United

States v. Payton, 405 F.3d 1168, 1173 (10th Cir. 2005). Nor did the court commit

non-constitutional Booker error, because the court had no discretion to impose a

sentence lower than the minimum required by statute. See Payton, 405 F.3d at

1173. The district court’s sentence of Green and Lloyd was in conformity with

Booker, and these appellants accordingly cannot demonstrate that the court

committed plain error. 12




      11
         (...continued)
district court had not made this finding.
      12
        In addition to the sentences challenged by Lloyd and Green, both
appellants were also sentenced to concurrent terms of imprisonment on their other
counts of conviction. Appellants do not challenge the legality of their sentences
on these other counts under Booker, and this court declines to raise the issue sua
sponte. Likewise, where the other appellants in this case have challenged their
primary terms of imprisonment but have not challenged their sentences to lesser
concurrent terms, we decline to consider the legality of the unchallenged
sentences.

                                            -42-
             2.    Dwayne Van Dyke

      Unlike most of the other appellants, Van Dyke was not subjected to a

statutory minimum sentence because the government, in exchange for Van Dyke’s

cooperation, agreed not to file an information calling for the enhanced statutory

penalty. See 21 U.S.C. § 851(a)(1) (requiring an information to be filed by the

government prior to imposition of the enhanced statutory sentence).

Nevertheless, Van Dyke was still subjected to enhanced penalties pursuant to the

career offender provision in the Guidelines. See U.S.S.G. § 4B1.1 (2002). A

defendant is considered a career offender under § 4B1.1 if:

      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction; (2) the instant
      offense of conviction is a felony that is either a crime of violence or
      a controlled substance offense; and (3) the defendant has at least two
      prior felony convictions of either a crime of violence or a controlled
      substance offense.

U.S.S.G. § 4B1.1(a).

      Van Dyke argues that the district court’s findings regarding each of these

three requirements violated his Sixth Amendment rights under Booker. We

disagree. First, the court’s findings regarding the fact of prior convictions did not

implicate the Sixth Amendment. Moore, 401 F.3d at 1223. Furthermore, whether

the present offense and prior offenses constitute felonies that are crimes of

violence or controlled substance offenses are questions of law unaffected by the



                                        -43-
Supreme Court’s holding in Booker. See id. at 1224-26. 13 The only fact found by

the judge potentially implicated by the Supreme Court’s holding in Booker was

the fact that Van Dyke was at least eighteen years old at the time he committed

the offense of conviction. Although the district court did find this fact in

imposing the career offender provision, Van Dyke’s Sixth Amendment rights were

still not violated because his sentence was below the maximum authorized by the

facts found by the jury. From the facts admitted in the plea agreement and the

fact of prior convictions, Van Dyke’s maximum sentence under the Guidelines

was 188 months based on an offense level of twenty-nine and a criminal history




      13
         Van Dyke also argues that the district court erred as a matter of law in
classifying his prior conviction for attempted escape as a crime of violence. This
court has previously held, however, that all escapes, including attempted escapes,
are by their nature crimes of violence for purposes of the Guidelines because they
inherently present a serious potential risk of physical injury to another. United
States v. Moudy, 132 F.3d 618, 620 (10th Cir. 1998) (“Every escape scenario is a
powder keg which may or may not explode into violence and result in physical
injury to someone at any given time, but which always has the serious potential to
do so.” (quotation and alteration omitted)); see also United States v. Dickerson,
77 F.3d 774, 777 (4th Cir. 1996) (holding that felony attempted escape is a crime
of violence under § 4B1.1). Furthermore, Application Note 1 of § 4B1.2(a) states
that a “crime of violence” includes “the offenses of aiding and abetting,
conspiring, and attempting to commit such offenses.” U.S.S.G. § 4B1.2(a) cmt.
n.1 (2002). Such commentary is “authoritative unless it violates the Constitution
or a federal statute, or is inconsistent with, or a plainly erroneous reading of,” the
guideline it interprets. Stinson v. United States, 508 U.S. 36, 38 (1993). The
district court therefore did not err in classifying attempted escape as a crime of
violence under the Guidelines.

                                         -44-
category of VI. 14 After application of the career offender guideline, the

sentencing range arrived at by the district court was 262-327 months. The court,

however, granted a substantial downward departure pursuant to the government’s

§ 5K1.1 motion, sentencing Van Dyke to a term of 175 months’ imprisonment.

This sentence was below the maximum authorized by the jury’s verdict, and Van

Dyke’s sentence therefore does not violate the Sixth Amendment. See United

States v. Yazzie, 407 F.3d 1139, 1144 (10th Cir. 2005) (en banc) (noting that a

district court commits constitutional Booker error when it “makes factual findings

(other than the fact of prior convictions), and imposes a sentence above the

maximum that would apply in the absence of such findings”).

      The district court did commit non-constitutional Booker error by applying

the Guidelines in a mandatory fashion. See Gonzalez-Huerta, 403 F.3d at 731-32.

This error amounts to plain error sufficient to satisfy the first two prongs of the

plain-error analysis. Id. at 732. Nevertheless, because the district court exercised

its discretion in departing downward pursuant to the government’s § 5K1.1

motion, Van Dyke cannot demonstrate that his substantial rights were affected by


      14
        Based solely on the drug quantity admitted in the plea agreement, Van
Dyke’s base offense level was thirty-two pursuant to U.S.S.G. § 2D1.1(c)(4). In
United States v. Clark, however, this court held that downward adjustments for
acceptance of responsibility must be included in the calculation of the sentencing
range authorized by the jury’s verdict. 415 F.3d 1234, 1238-40 (10th Cir. 2005).
After a three-level downward adjustment for acceptance of responsibility, Van
Dyke’s base offense level was twenty-nine.

                                         -45-
the district court’s error as required by the third prong of the plain-error test. The

fact that Van Dyke was sentenced well below the bottom end of the Guidelines

range makes it extremely unlikely that the district court would have imposed an

even lower sentence under a purely discretionary Guidelines regime.

Furthermore, as this court noted in United States v. Ollson, “once the government

moved for downward departure under § 5K1.1, the district court exercised its

discretion in both granting the motion and in deciding what degree of departure

was appropriate.” 413 F.3d 1119, 1121 (10th Cir. 2005). Although the district

court in this case granted the degree of departure recommended by the

government, the court “nonetheless retain[ed] discretion to depart to the degree it

[found] appropriate, regardless of a specific recommendation by the government.”

Id. If the court thought Van Dyke deserved an even lower sentence, it “had

undoubted discretion to reduce the sentence below what it imposed.” Id. Van

Dyke’s substantial rights were therefore unaffected by the district court’s Booker

error, and for this reason he cannot satisfy the third prong of the plain-error test.

See id. (holding a similar Booker error to be harmless).

             3.     Dawan Eugene Smith

      Defendant-appellant Dawan Eugene Smith pleaded guilty to one count of

use of a telephone to facilitate a drug trafficking crime in violation of 21 U.S.C.

§ 843(b). Like Van Dyke, Smith was not subjected to a statutory minimum


                                          -46-
sentence. The district court calculated Smith’s Guidelines range at seventy to

eighty-seven months based on the quantity of drugs he admitted in his plea

agreement. Because the statutory maximum for his crime of conviction was forty-

eight months under 21 U.S.C. § 843(d)(1), Smith’s Guidelines range became

forty-eight months pursuant to U.S.S.G. § 5G1.1. The district court accordingly

imposed a forty-eight month sentence.

      Smith appears to concede that all facts pertinent to his sentence were

admitted in the plea agreement and that therefore his sentence did not violate the

Sixth Amendment. Nevertheless, he argues that the district court violated

Booker’s remedial provision by applying the Guidelines in a mandatory fashion.

Because Smith did not raise this argument in the district court, it is reviewed here

for plain error.

      Even though the district court sentenced Smith well below the bottom end

of the Guidelines range, the court under a purely discretionary Guidelines system

could have imposed an even lower sentence. The district court therefore

committed non-constitutional Booker error. Smith, however, cannot demonstrate

that his substantial rights were affected by the district court’s error as required by

the plain-error test. Smith was given a sentence substantially below the normal

Guidelines range. Because the district court is required to consider the

Guidelines in imposing a sentence post-Booker, it is unlikely that the court would


                                          -47-
have decided to impose an even lower sentence under an advisory Guidelines

scheme. See United States v. Sierra-Castillo, 405 F.3d 932, 936 n.2 (10th Cir.

2005). Smith has not identified any evidence in the record that would indicate

otherwise. In fact, he concedes that “[t]here is simply no way of knowing what

sentence the district court would have imposed if the [G]uidelines were advisory

rather than mandatory.” Smith has therefore failed to satisfy his burden of

“demonstrating a reasonable probability that had the district court applied the

post-Booker sentencing framework, he would have received a lesser sentence.”

United States v. Trujillo-Terrazas, 405 F.3d 814, 819 (10th Cir. 2005).

             4.    George Murray

      Defendant-appellant George Murray was subject to a 120-month statutory

minimum sentence. Based on the district court’s findings of drug quantity at

sentencing, however, the court applied a base offense level under the Guidelines

of twenty-eight, which combined with a criminal history category of V resulted in

a Guidelines range of 130 to 162 months. The district court sentenced Murray to

150 months’ imprisonment.

      The government concedes that the district court found facts that increased

Murray’s sentence under the Guidelines. The court’s Booker error was therefore

constitutional in nature. See Gonzalez-Huerta, 403 F.3d at 731. Furthermore, the

government concedes that Murray raised the issue below, and this court must


                                        -48-
therefore remand for resentencing unless the error was harmless. United States v.

Lang, 405 F.3d 1060, 1064 (10th Cir. 2005). Constitutional Booker error will

only be found harmless if the government can demonstrate beyond a reasonable

doubt that the error did not affect the defendant’s substantial rights. Id. at 1065.

In United States v. Dazey, this court held that there are at least two ways that a

defendant’s substantial rights may have been affected in cases of constitutional

Booker error. 403 F.3d 1147, 1175 (10th Cir. 2005). First, a defendant’s

substantial rights may be affected if “a jury applying a reasonable doubt standard

would not have found the same material facts that a judge found by a

preponderance of the evidence.” Id. Second, a defendant’s substantial rights may

also be affected if there is “a reasonable probability that, under the specific facts

of his case as analyzed under the sentencing factors of 18 U.S.C. § 3553(a), the

district court judge would reasonably impose a sentence outside the Guidelines

range.” Id. (footnote omitted) 15



      15
         United States v. Dazey, 403 F.3d 1147, 1175 (10th Cir. 2005), was
decided in the plain-error context, in which the defendant has the burden to show
an effect on substantial rights. See United States v. Vonn, 535 U.S. 55, 62-63
(2002). In the harmless-error context, it is instead the government’s burden to
show that the defendant’s substantial rights have not been affected. Id. at 62.
Other than this shift in the burden of proof, however, there is no reason to believe
that the substantial rights test for cases of plain error, as set forth in Dazey, is not
equally applicable in the context of harmless error. See Fed. R. Crim. P. 52(a),
(b) (requiring an effect on substantial rights in cases of both harmless error and
plain error).

                                          -49-
      At oral argument, the government contended that the district court’s error

was harmless because the court already exercised its discretion in sentencing

Murray to the middle of the Guidelines range. From this, the government

concluded that the sentence likely would have remained the same even if the

district court had been operating under an advisory Guidelines scheme. See

United States v. Lawrence, 405 F.3d 888, 908 (10th Cir. 2005) (noting that a

defendant’s sentence would likely have been the same even under an advisory

Guidelines system when the district court sentenced above the bottom of the

Guidelines range). Even if the government is correct on this point, however, its

argument at most establishes that the second alternative under Dazey has not been

satisfied in this case. This court need not even reach the second Dazey alternative

if it concludes that a jury likely would not have found the quantity of drugs

required for Murray’s sentence beyond a reasonable doubt. In United States v.

Mozee, for example, this court concluded that a defendant’s substantial rights had

been affected even though he was sentenced to the top of the Guidelines range.

405 F.3d 1082, 1091, 1092 (10th Cir. 2005). Although the defendant’s sentence

likely would have been the same or higher if the district court had been operating

under a purely advisory Guidelines regime, the defendant was still able to show

an effect on his substantial rights because the evidence in support of the




                                         -50-
sentencing enhancements applied by the district court was not overwhelming.

Id. 16

         Here, the indictment alleged and the jury found that the quantity of drugs

involved in Murray’s offense of conviction was more than five grams of crack

cocaine. The indictment further stated that the quantity at issue was

approximately seven grams. The government argued at sentencing that the actual

quantity of drugs attributable to Murray for purposes of computing the Guidelines

sentence was forty-two grams based on Murray’s relevant conduct. Defense

counsel vigorously contested this quantity and argued that Murray was

responsible for only fourteen grams of crack cocaine or less. The district court

concluded that the government had failed to prove the forty-two gram quantity by

a preponderance of the evidence, and instead found twenty-eight grams of crack

cocaine attributable to the defendant. Other than the fact that the quantity found




         In Mozee, a plain-error case, the court nevertheless concluded that it
         16

would not exercise its discretion to correct the error because the defendant had
failed to show that the error seriously affected the fairness, integrity, or public
reputation of judicial proceedings. United States v. Mozee, 405 F.3d 1082, 1092
(10th Cir. 2005). The court held that there was no reason to believe that a
defendant sentenced at the high end of the Guidelines range would receive a
lesser sentence if the case were remanded to the district court for resentencing.
Id. The showing of an effect on the fairness, integrity, or public reputation of
judicial proceedings, while required in the plain-error context, is not applicable to
cases of harmless error. See Vonn, 535 U.S. at 62-63. Murray’s sentence must
therefore be reversed unless the government can show that his substantial rights
were not affected by the district court’s error.

                                          -51-
by the district court exactly split the difference between the quantities advocated

by the government and the defendant, it is unclear from the record how the

district court arrived at this finding. We cannot say that the evidence supporting

the district court’s conclusion was so strong that a jury would have found the

same quantity beyond a reasonable doubt. We therefore conclude, based on

circuit precedent, that the district court’s factfinding by a preponderance of the

evidence affected Murray’s substantial rights, and that the constitutional Booker

error in this case was not harmless. For this reason, Murray’s case must be

remanded for resentencing.

IV.          CONCLUSION

      For the foregoing reasons, the convictions and sentences of all appellants

except for George Murray are AFFIRMED. As to Murray, we REMAND this

case to the district court with instructions to vacate Murray’s sentence and to

resentence him in accordance with Booker.




                                         -52-